             Case 19-10872-KG   Doc 278-1   Filed 06/27/19   Page 1 of 21




                                    Exhibit 1




DOCS DE224334.1 29402/002
                     Case 19-10872-KG         Doc 278-1       Filed 06/27/19   Page 2 of 21



                                   LIQUIDATION TRUST AGREEMENT

               This LIQUIDATION TRUST AGREEMENT (this "A~reement" or "Liquidation Trust
       Agreement") is made and entered into, as of the Effective Date, by and among Fuse, LLC,
       JAAM Productions, LLC, SCN Distribution, LLC, Latino Events LLC, Fuse Holdings LLC,
       Fuse Finance, Inc., and FM Networks LLC (collectively, the "Debtors"), the official committee
       of unsecured creditors appointed in the Debtors' Chapter 11 Cases (the "Committee"), and Peter
       Hurwitz (the "Liquidation Trustee"). Capitalized terms used herein and not otherwise defined
       herein shall have the meanings ascribed to them in the Plan (defined below).

                                                   RF.fTTAT,C


               WHEREAS, on April 22, 2019, the Debtors filed voluntary petitions for relief under
        chapter 11 of the Bankruptcy Code in the Bankruptcy Court; and

               WHEREAS, the Debtors filed with the Bankruptcy Court the DebtoNs' Prepackaged
        Joint Plan of ReoNganization, dated as of April 18, 2019 (together with all exhibits thereto,
        including, without limitation, the Plan Supplement, as the same may be amended, modified, or
        supplemented, the "Plan"); and

              WHEREAS, pursuant to the Confirmation Order [Docket No. 251], on June 18, 2019, the
        Bankruptcy Court confirmed the Plan; and

                WHEREAS, under the terms of the Confirmation Order, the Liquidation Trust Assets (as
       defined in the Confirmation Order) will be transferred to and held by a liquidating trust (the
       "Liquidation Trust") created by this Liquidation Trust Agreement so that, among other things:
       (i) the Liquidation Trust Assets can be pursued and/or disposed of in an orderly and expeditious
       manner; (ii) objections to Claims can be pursued and/or resolved by the Liquidation Trust; and
       (iii) distributions can be made to the Holders of Allowed General Unsecured Claims in Class 4
       under the Plan (other than the Deficiency Claim) under the Plan (such Holders, collectively, the
       "Li9uidation Trust Beneficiaries") in accordance with the Plan and this Agreement; and

                WHEREAS,this Liquidation Trust is established under and pursuant to the Confirmation
        Order which provides that the Liquidation Trustee shall have all rights and powers set forth in
        this Agreement, including, without limitation, (i) authority to administer the Liquidation Trust
        for the benefit of the Liquidation Trust Beneficiaries, and (ii) standing to object to and/or resolve
        any General Unsecured Claim filed against the Debtors; and

                WHEREAS, the Liquidation Trustee has agreed to serve as such upon the terms and
        subject to the conditions set forth in this Agreement.

                WHEREAS, the Liquidation Trust is intended to qualify as a "grantor trust" for United
        States federal income tax purposes, pursuant to Sections 671-677 of the Internal Revenue Code
        of 1986, as amended (the "Internal Revenue Code"), with the Liquidation Trust Beneficiaries to
        be treated as the grantors of the Liquidation Trust and deemed to be the owners of the
        Liquidation Trust Assets for federal income tax purposes (subject to the Disputed Claims
        Reserve provisions in Section 2.8(c)(iii)), and consequently, the transfer of the Liquidation Trust
        Assets to the Liquidation Trust shall be treated as a deemed transfer of those assets from the
0124562181.12                                             1
                     Case 19-10872-KG        Doc 278-1       Filed 06/27/19   Page 3 of 21



       Liquidating Debtors and their estates to the Liquidation Trust Beneficiaries followed by a
       deemed transfer by such Liquidation Trust Beneficiaries to the Liquidation Trust for federal
       income tax purposes; and.

              NOW,THEREFORE,in accordance with the Confirmation Order and in consideration of
       the promises and of the mutual covenants and agreements contained herein, the parties hereto
       agree as follows:

                                         DECLARATION OF TRUST

                The Debtors hereby absolutely assign to the Liquidation Trust, and to its successors in
        trust and its successors and assigns, all right, title and interest of the Debtors in and to the
        Liquidation Trust Assets;

               TO HAVE AND TO HOLD unto the Liquidation Trust and its successors in trust and its
        successors and assigns forever;

               IN TRUST NEVERTHELESS upon the terms and subject to the conditions set forth
        herein and for the benefit of the Liquidation Trust Beneficiaries, as and to the extent provided in
        the Confirmation Order, and for the performance of and compliance with the terms hereof and of
        the Confirmation Order;

                PROVIDED, HOWEVER,that upon termination of the Liquidation Trust in accordance
        with Article V hereof, this Agreement shall cease, terminate and be of no further force and
        effect; and

               IT IS HEREBY FURTHER COVENANTED AND DECLARED that the Liquidation
        Trust Assets are to be held and applied by the Liquidation Trustee upon the further covenants
        and terms and subject to the conditions herein set forth.

        I       NAME;PURPOSE; LIQUIDATION TRUST ASSETS

               1.1    Name of Trust. The trust created by this Agreement shall be known as the "Fuse
        Liquidation Trust" or sometimes herein as the "Liquidation Trust."

                1.2     Transfer of Liquidation Trust Assets. In accordance with the provisions of the
        Confirmation Order and the Plan, on the Effective Date, the Debtors and their chapter 11 estates
        shall be deemed to transfer, assign and convey to the Liquidation Trustee the Liquidation Trust
        Assets, for the benefit of the Liquidation Trust Beneficiaries, on the terms and subject to the
        conditions set forth herein, in the Confirmation Order, and in the Plan.

                1.3     Title to the Liquidation Trust Assets. Pursuant to the Confirmation Order, all of
        the Debtors' right, title and interest in and to the Liquidation Trust Assets, including all such
        assets held or controlled by third parties, are automatically vested in the Liquidation Trust on the
        Effective Date, free and clear of all liens, claims, encumbrances and other interests, except as
        specifically provided in the Plan. The transfer of the Liquidation Trust Assets is on behalf of the
        Liquidation Trust Beneficiaries to establish the Liquidation Trust. The Liquidation Trust shall be
        authorized to obtain possession or control of, liquidate, and collect all of the Liquidation Trust
0124562181.12                                            2
                      Case 19-10872-KG       Doc 278-1       Filed 06/27/19    Page 4 of 21



       Assets, including any such assets in the possession or control of third parties, and pursue, assert
       and/or exercise all rights of setoffs and recoupment and defenses of the Debtors to any
       calanterclaims that may be asserted by any and all defendants as to any Claims. On the Effective
       Date, the Liquidation Trust shall stand in the shoes of the Debtors for all purposes with respect to
       the Liquidation Trust Assets. To the extent any law or regulation prohibits the transfer of
       ownership of any of the assets to be transferred from the Debtors to the Liquidation Trust and
       such law is not superseded by the Bankruptcy Code, the Liquidation Trust's interest shall be a
       lien upon and security interest in such assets, in trust, nevertheless, for the sole use and purposes
       set forth in this Agreement, and this Agreement shall be deemed a security agreement granting
       such interest thereon without need to file financing statements or mortgages. By executing this
       Agreement, the Liquidation Trustee, on behalf of the Liquidation Trust, hereby accepts all of
       such property as assets to be held in trust for the Liquidation Trust Beneficiaries, subject to the
       terms of this Agreement, the Confirmation Order, and the Plan.

               1.4     Purposes. The purposes of the Liquidation Trust are to hold and effectuate an
        orderly disposition of the Liquidation Trust Assets, to resolve Claims, and to distribute or pay
        over the Liquidation Trust Assets, or proceeds thereof, in accordance with this Agreement, the
        Confirmation Order, the Plan, and any requirements to be classified as a "liquidating trust" under
        Treasury Regulation § 301.7701-4(d).

                1.5     Acceptance by the Liquidation Trustee. The Liquidation Trustee is willing and
        hereby accepts the appointment to serve as Liquidation Trustee pursuant to this Agreement, the
        Confirmation Order, and the Plan and agrees to observe and perform all duties and obligations
        imposed upon the Liquidation Trustee by this Agreement, the Confirmation Order, and the Plan,
        including, without limitation, to accept, hold and administer the Liquidation Trust Assets and
        otherwise to carry out the purpose of the Liquidation Trust in accordance with the terms and
        subject to the conditions set forth herein and in the Confirmation Order.

                1.6    The Liquidation Trust Oversight Committee.

                       (a)     The Liquidation Trustee shall have the right, but not the obligation, to
        appoint an oversight committee (the "Liquidation Trust Oversight Committee") consisting of one
        (1) or more members. In the event that a member of the Liquidation Trust Oversight Committee
        resins, the Liquidation Trustee shall appoint a new member, subject to the approval of either (a)
        any remaining members of the Liquidation Trust Oversight Committee or (b) the Bankruptcy
        Court. Notwithstanding the foregoing, in the event that no person is willing to serve on the
        Liquidation.Trust Oversight Committee or there shall have been no Liquidation Trust Oversight
        Committee members for a period of thirty (30) consecutive days, then during such vacancy all
        references to the Liquidation Trust Oversight Committee's ongoing duties in this Agreement will
        be null and void.

                       (b)     Any member of the Liquidation Trust Oversight Committee may resign
        upon reasonable notice to the Liquidation Trustee, counsel for the Liquidation Trustee, and any
        other members of the Liquidation Trust Oversight Committee. Fourteen (14) days prior written
        notice shall constitute reasonable notice under this Section. Any member of the Liquidation
        Trust Oversight Committee may be removed by the Bankruptcy Court for cause. The
        Liquidation Trust Oversight Committee may authorize its own dissolution by filing with the
0124562181.12                                            3
                     Case 19-10872-KG        Doc 278-1       Filed 06/27/19   Page 5 of 21



        Bankruptcy Court an appropriate notice that its responsibilities under this Agreement have
        concluded. Unless earlier dissolved, the Liquidation Trust Oversight Committee shall be
        automatically dissolved nn the date the Debtors' Chapter 11 Cases are closed.

                       (c)     Members of the Liquidation Trust Oversight Committee shall have
        fiduciary duties to the Liquidation Trust Beneficiaries in the same manner that members of an
        official committee of creditors appointed pursuant to section 1102 of the Bankruptcy Code have
        fiduciary duties to the constituents represented by such a committee and shall be entitled to
        indemnification from the Liquidation Trust in the same manner as the Liquidation Trustee for
        service as members of the Liquidation Trust Oversight Committee from and after the Effective
        Date of the Plan under or in connection with this Agreement.

                      (d)      The Liquidation Trustee shall periodically report to the Liquidation Trust
        Oversight Committee on a basis subsequently agreed to between the Liquidation Trust Oversight
        Committee and the Liquidation Trustee, as to the status of all Claims objections, and all other
        material matters affecting the Liquidation Trust.

        II       RIGHTS,POWERS AND DUTIES OF LIQUIDATION TRUSTEE

                2.1    General. As of the Effective Date, the Liquidation Trustee shall take possession
        and charge of the Liquidation Trust Assets, and, subject to the provisions hereof, in the
        Confirmation Order, and in the Plan, shall have full right, power and discretion to manage the
        affairs of the Liquidation Trust, subject to Section 1.6 above. Except as otherwise provided
        herein, the Liquidation Trustee shall have the right and power to enter into any covenants or
        agreements binding the Liquidation Trust and in furtherance of the purpose hereof and to
        execute, acknowledge and deliver any and all instruments that are necessary or deemed by the
        Liquidation Trustee to be consistent with and advisable in connection with the performance of
        his or her duties hereunder. On and after the Effective Date, the Liquidation Trustee shall have
        the power and responsibility to do all acts contemplated by the Confirmation Order to be done by
        the Liquidation Trustee and all other acts that may be necessary or appropriate in connection
        with the disposition of the Liquidation Trust Assets, and the distribution of the proceeds thereof,
        as contemplated by the Confirmation Order and the Plan, including:

                        (a)    To exercise all power, authority, and rights (including any attorney-client
         privilege, the work-product privilege, and any other applicable evidentiary privileges) that may
         be or could have been exercised, commence all proceedings that may be or could have been
         commenced and take all actions that may be or could have been taken by any of the Debtors with
         respect to the Liquidation Trust Assets with like effect as if authorized, exercised and taken by
         the Debtors;

                        (b)     To open and maintain bank and other deposit accounts, escrows and other
         accounts, calculate and implement distributions to Liquidation Trust Beneficiaries as provided
         for or contemplated by the Confirmation Order and the Plan and take other actions consistent
         v~~ith the Confirmation Order and the Plan and the implementation thereof, including the
         establishment, re-evaluation, adjustment and maintenance of appropriate reserves in the name of
         the Liquidating Trust;


o~:aas~a~s~.~z                                           4
                      Case 19-10872-KG         Doc 278-1     Filed 06/27/19    Page 6 of 21



                      (c)     Hold, manage, sell, invest, and distribute to the Liquidation Trust
       Beneficiaries the Net Proceeds of the Liquidation Trust Assets;

                      (d)    To prosecute or object to any Claims (Disputed or otherwise), other than
       to the extent Allowed, and to estimate, defend, compromise and/or settle any such Claims prior
       to or following objection without the necessity of approval of the Bankruptcy Court, and/or to
       seek Bankruptcy Court approval for any Claims settlement, to the extent thought appropriate by
       the Liquidation Trustee or to the extent such approval is required by prior order of the
       Bankruptcy Court;

                       (e)       To make distributions in accordance with Section 2.3 hereof;

                      (fj    To make decisions, without further Bankruptcy Court approval, regarding
       the retention or engagement of professionals and consultants (the "Retained Professionals") by
       the Liquidation Trust and to pay, from the Liquidation Trust Assets, the charges incurred by the
       Liquidation Trust and/or the Liquidation Trust Oversight Committee, if any, on or after the
       Effective Date for services of professionals, disbursements, expenses or related support services
       under this Agreement or relating to the winding down of the Debtors and implementation of the
       Plan, without application to the Bankruptcy Court;

                      (g)     To invest Cash in accordance with section 345 of the Bankruptcy Code or
        as otherwise permitted by a Final Order of the Bankruptcy Court and as deemed appropriate by
        the Liquidation Trustee in accordance with the investment and deposit guidelines set forth in this
        Agreement and in accordance with any requirements to be classified as a "liquidating trust"
        under Treasury Regulation § 301.7701-4(d);

                      (h)     To maintain appropriate books and records (including financial books and
        records)to govern the liquidation and distribution of the Liquidation Trust Assets;

                       (i)     To do all other acts or things consistent with the provisions of the
        Confirmation Order or the Plan that the Liquidation Trustee deems reasonably necessary or
        desirable with respect to implementing the Plan and/or winding down the Debtors' estates.

        Other than the obligations of the Liquidation Trustee enumerated or referred to under this
        Agreement, the Confirmation Order, or the Plan, the Liquidation Trustee shall have no duties or
        obligations of any kind or nature respecting the implementation and administration of the Plan or
        this Agreement.

                2.2     Costs.

                       (a)     Administrative Fund. On and after the Effective Date, the Liquidation
        Trustee shall reserve Cash (the "Liquidation Trust Administrative Fund") from the Liquidation
        Trust Assets for the purpose of paying the expenses incurred by the Liquidation Trust (including
        fees and expenses for professionals retained by the Liquidation Trust in connection with the
        Liquidation Trust and any obligations imposed on the Liquidation Trustee, Liquidation Trust, or
        the Liquidation Trust Oversight Committee, if any, including expenses relating to the
        performance of the Liquidation Trustee's obligations under the Liquidation Trust Agreement and
        the Confirmation Order (including any taxes imposed on the Liquidation Trust or in respect of
0124562181.12
                      Case 19-10872-KG       Doc 278-1       Filed 06/27/19    Page 7 of 21



       the Liquidation Trust Assets). The Liquidation Trustee may, in its sole discretion, set aside
       additional funds from the Liquidation Trust Assets for the purposes of increasing the Liquidation
       Trust Administrative Fund. In the event that amounts held in the Liquidation Trust
       Administrative Fund, together with any remaining Liquidation Trust Assets, are insufficient to
       pay all expenses of the Liquidation Trust, the Liquidation Trustee shall, unless reserves sufficient
       for such purpose have otherwise been made available from any other sources, pay all of its
       outstanding expenses, including, without limitation, those of each of the Retained Professionals
       pursuant to the terms of any agreements related to the retention of each Retained Professional,
       before making any distributions contemplated by the Confirmation Order.

                       (b)     Pre-Effective Date Professionals Reserve. Pursuant to the Confirmation
        Order, the Liquidation Trustee shall immediately establish an escrow account (the "Pre-Effective
        Date Professionals Account") and fund the Pre-Effective Date Professionals Account with Cash
        in the amount of $150,000 from the Liquidation Trust Assets (the "Pre-Effective Date
        Professionals Reserve"). The Pre-Effective Date Professionals Reserve shall be used to pay the
        pre-Effective Date fees of the Committee's Professionals (as defined in the Confirmation Order)
        solely to the extent such fees are allowed by the Bankruptcy Court in excess of $750,000 in the
        aggregate. The Committee's Professionals shall not be entitled to payment in excess of the Pre-
        Effective Date Professionals Reserve on account of their pre-Effective Date fees. Following
        payment of the fees of the Committee's Professionals after the Bankruptcy Court has entered a
        final order on each of the final fee applications submitted by the Committee's Professionals, all
        Cash remaining in the Pre-Effective Date Professionals Account, if any, shall be available for
        distribution to the Liquidation Trust Beneficiaries pursuant to the terms of this Liquidation Trust
        Agreement.

                2.3    Distributions and Reserves.

                       (a)      Generally. The Liquidation Trustee shall distribute, at least annually,
        beginning on the first Business Day following the Effective Date, or as soon thereafter as is
        reasonably practicable, the appropriate Liquidation Trust Assets to the Liquidation Trust
        Beneficiaries in pro-rata proportion to the Allowed Class 4 General Unsecured Claims (the
        "Liq_uidation Trust Interest") held by such Liquidation Trust Beneficiary; provided that the
        Liquidation Trustee shall not be required to make a distribution if the Liquidation Trust Assets
        are insufficient or the Liquidation Trustee otherwise determines that making a distribution would
        be impractical under the circumstances; providedfu~the~ that, if a Disputed General Unsecured
        Claim subsequently becomes an Allowed General Unsecured Claim after a distributions) has
        been made, the Liquidation Trustee shall make one or more catch-up distributions to such Holder
        on account of its Liquidation Trust Interests, as applicable. The Liquidation Trustee shall utilize,
        in accordance with the Liquidation Trust Agreement and the Confirmation Order, Cash from the
        Liquidation Trust Administrative Fund in amounts sufficient to (i)fund costs and expenses of the
        Liquidation Trust, including, without limitation, the fees and expenses of the Liquidation Trustee
        and his or her professionals, the Liquidation Trust Oversight Committee, if any, and the Retained
        Professionals, (ii) compensate the Liquidation Trustee, and (iii) satisfy other liabilities incurred
        by the Liquidation Trust in accordance with the Confirmation Order, the Plan or the Liquidation
        Trust Agreement (including any taxes imposed on the Liquidation Trust or in respect of the
        Liquidation Trust Assets).

0124562181.12                                            6
                     Case 19-10872-KG        Doc 278-1       Filed 06/27/19   Page 8 of 21



                      (b)      Manner of Pavment or Distribution. Following the transfer of the
       Liquidation Trust Assets to the Liquidation Trust, the Liquidation Trustee shall make continuing
       efforts to liquidate ail Liquidation Trust Assets in accordance with the Confirmation Order, the
       Plan and this Agreement, provided that the timing of all distributions made by the Liquidation
       Trustee to Liquidation Trust Beneficiaries shall be at the discretion of the Liquidation Trustee. If
       the distribution shall be in Cash, the Liquidation Trustee shall distribute such Cash by wire,
       check, or such other method as the Liquidation Tfustee deems appropriate under the
       circumstances.

                        (c)    Delivery of Distributions. All distributions to be made by the Liquidation
       Trust   under .the Plan and this Agreement to any Liquidation Trust Beneficiary shall be made
       (i) at the address for each such Liquidation Trust Beneficiary as indicated on such Liquidation
       Trust Beneficiary's Proof of Claim, (ii) to a different address and to another party. if the
       Liquidation Trustee is so directed in writing by a Liquidation Trust Beneficiary, or (iii) if no
       Proof of Claim has been filed, as reflected in the Debtors' books and records, as of the date of
       any such distribution. For the avoidance of doubt, the Liquidation Trustee shall conduct a
       reasonable search to locate any Liquidation Trust Beneficiary for purposes of making a
       distribution pursuant to the Confirmation Order and this Agreement; provided, however, that the
       Liquidation Trustee shall not be required to engage an outside consultant to conduct such search.

                       (d)      Undeliverable Distributions and Unclaimed Property. In the event that a
        distribution to any Liquidation Trust Beneficiary is returned as undeliverable, no distribution to
        such Liquidation Trust Beneficiary shall be made unless and until the Liquidation Trustee has
        determined the then-current address of such Liquidation Trust Beneficiary, at which time such
        distribution shall be made to such Liquidation Trust Beneficiary without interest; provided,
        howeveN, that ninety (90) days after the date such undeliverable distribution was initially made,
        all such unclaimed property or interests in property shall irrevocably revert to the Liquidation
        Trust automatically and without need for a further order by the Bankruptcy Court
        (notwithstanding any applicable federal, provincial or state escheat, abandoned, or unclaimed
        property laws to the contrary), and the Claim of any Liquidation Trust Beneficiary to such
        property or interest in property shall be discharged and forever barred.

                       (e)      Time Bar to Cash Payments. Checks issued by the Liquidation Trustee in
        respect of Liquidation Trust Interests shall be null and void if not negotiated within sixty (60)
        days after the date of issuance thereof. Requests for re-issuance of any check shall be made to
        the Liquidation Trustee by the holder of the Liquidation Trust Interest to whom such check
        originally was issued. Any Claim in respect of such a voided check shall be made on or before
        thirty (30) days after the expiration of the sixty (60) day period following the date of issuance of
        such check. Thereafter, the amount represented by such voided check shall irrevocably revert to
        the Liquidation Trust, and any Claim in respect of such voided check shall be discharged and
        forever barred.

                      (~      Diluted Claim Reserve. On and after the Effective Date, the Liquidation
        Trustee is authorized to establish one or more Cash reserves for the benefit of the Holders of
        Disputed Claims pending a determination of their entitlement thereto under the terms of the
        Confirmation Order(a "Disputed Claim Reserve").


0124562181.12                                            7
                     Case 19-10872-KG         Doc 278-1       Filed 06/27/19   Page 9 of 21



                        (g)       No Distributions of Less Than $50 On Account of Allowed General
        Unsecured Claims. Notwithstanding anything to the contrary in the Confirmation Order or the
        Plan, if a distribution. to be received by the Liquidation Trust Beneficiary would be less than $50,
        no such payment will be made to such Liquidation Trust Beneficiary.

                       (h)    Inapplicability of Unclaimed Property or Escheat Laws. Unclaimed
        property held by the Liquidation   Trust shall not be subject to the unclaimed property or escheat
        laws of the United States, any state, or any local governmental unit.

                        (i)     Voided Checks; Request for Reissuance. Distribution checks issued to
        Liquidation Trust Beneficiary shall be null and void if not negotiated within ninety (90) days
        after the date of issuance thereof. Requests for reissuance of any check shall be made in writing
        directly to the Liquidation Trustee by such Liquidation Trust Beneficiary that was originally
        issued such check. Distributions in respect of voided checks shall be forfeited.

               2.4      Limitations on the Liquidation Trustee. Notwithstanding anything to the contrary
        under applicable law, this Agreement, the Confirmation Order, or the Plan, the Liquidation
        Trustee shall not do or undertake (nor have the power to do or undertake) any of the following
        (subject to the Disputed Claims Reserve provisions in Section 2.8(c)(iii)):

                        (a)     Take, or fail to take, any action that would jeopardize treatment of the
         Liquidation Trust as a "liquidating trust" within the meaning of Treasury Regulation § 301.7701-
         4(d) for federal income tax purposes;

                      (b)     Receive transfers of any listed stocks or securities or any readily-
        marketable assets, except as is absolutely necessary or required under the Plan; provided,
        however, that in no event shall the Liquidation Trustee receive any such investment that would
        jeopardize treatment of the Liquidation Trust as a "liquidating trust" within the meaning of
        Treasury Regulation § 3.01.7701-4(d)for federal income tax purposes;

                         (c)     Exercise any investment power other than the power to invest in demand
         and time deposits in banks or savings institutions, or temporary investments such as short term
         certificates of deposit or Treasury bills or other investments that a "liquidating trust" within the
         meaning of Treasury Regulation § 301.7701-4(d), may be permitted to hold, pursuant to the
         Treasury Regulations or any modification in the IRS guidelines, whether set forth in IRS rulings,
         revenue procedures, other IRS pronouncements or otherwise;

                         (d)     Receive or retain any operating assets of a going business, a partnership
         interest in a partnership that holds operating assets, or 50% or more of the stock of a corporation
         with operating assets, except as is absolutely necessary or required under the Plan; provided,
         however, that in no event shall the Liquidation Trustee receive or retain any such asset or interest
         that would jeopardize treatment of the Liquidation Trust as a "liquidating trust" within the
         meaning of Treasury Regulation § 301.7701-4(d)for federal income tax purposes;

                      (e)    Neither the Liquidation Trust nor the Liquidation Trustee shall take any
         action that would result in the Liquidation Trust becoming subject to registration as an
         "investment company" pursuant to the Investment Company Act of 1940, as amended; and

o~:a4s~2~a~.~a                                            8
                      Case 19-10872-KG       Doc 278-1          Filed 06/27/19   Page 10 of 21



                       (~       Commingle any of the Liquidation Trust Assets with its own property or
        the prope~~ty of any other party.

                2.5     Liability of Liquidation Trustee.

                       (a)      Standard of Care. Except in the case of willful misconduct (including, but
        not limited to, conduct that results in a personal profit at the expense of the Liquidation Trust),
        gross negligence, fraud, malpractice, criminal conduct, unauthorized use of confidential
        information that causes damages, breach of fiduciary duty (to the extent applicable), or ultra
        vires acts, each as determined pursuant to a final order from a court of competent jurisdiction, the
        Liquidation Trustee shall not be liable for any loss or damage by reason of any action taken or
        omitted by him or her pursuant to the discretion, powers and authority conferred, or in good faith
        believed by the Liquidation Trustee to be conferred on the Liquidation Trustee by this
        Agreement, the Confirmation Order, or the Plan.

                       (b)    No Liabili~ for Acts of Predecessors. No successor Liquidation Trustee
        shall be in any way responsible for the acts or omissions of any Liquidation Trustee in office
        prior to the date on which such successor becomes the Liquidation Trustee, unless a successor
        Liquidation Trustee expressly assumes such responsibility.

                       (c)    No Implied Obli atg ions. The Liquidation Trustee shall not be liable
        except for the performance of such duties and obligations as are specifically set forth herein, in
        the Confirmation Order, or in the Plan, and no implied covenants or obligations shall be read into
        this Agreement against the Liquidation Trustee.

                      (d)      No Liability for Good Faith Error of Judi. Unless otherwise
        provided herein or in the Confirmation Order, the Liquidating Trustee shall not be liable for any
        error ofjudgment made in good faith, unless it shall be proved that the Liquidation Trustee was
        grossly negligent in ascertaining the pertinent facts.

                        (e)     Reliance bX Liquidation Trustee on Documents or Advice of Counsel or
        Other Persons. Except as otherwise provided herein, in the Confirmation Order, or in the Plan,
        the Liquidation Trustee may rely and shall be protected in acting upon any resolution, certificate,
        statement, instrument, opinion, report, notice, request, consent, order or other paper or document
        believed by the Liquidation Trustee to be genuine and to have been signed or presented by the
        proper party or parties. The Liquidation Trustee also may engage and consult with legal counsel,
        accountants and other professionals for the Liquidation Trust and other agents and advisors and
        shall not be liable for any action taken or suffered by the Liquidation Trustee in reliance upon the
        advice of such counsel, agents or advisors. The Liquidation Trustee or the Liquidation Trust
        Oversight Committee, if any, shall have the right at any time to seek instructions from the
        Bankruptcy Court concerning the administration or disposition of the Liquidation Trust Assets.

                      (~       No Personal Obligation for Trust Liabilities. Persons dealing with the
        Liquidation Trustee, or seeking to assert Claims against the Debtors or the Liquidation Trust,
        shall look only to the Liquidation Trust Assets to satisfy any liability incurred by the Liquidation
        Trustee to any such Person in carrying out the terms of this Agreement, and neither the


0124562181.12                                               9
                       Case 19-10872-KG        Doc 278-1     Filed 06/27/19      Page 11 of 21



        Liquidation Trustee nor his or her company or organization shall have a personal or individual
        obligation to satisfy any such liability.

                2.6     Selection of Agents. The Liquidation Trustee may engage any employee of the
        Debtors or other persons, and also may engage or retain brokers, banks, custodians, investment
        and financial advisors, attorneys, accountants and other advisors and agents (including
        professionals formerly or currently retained by the Committee or the Debtors), in each case
        without Bankruptcy Court approval. The Liquidation Trustee may pay the salaries, fees and
        expenses of such Persons from amounts in the Liquidation Trust Administrative Fund, or, if such
        amounts are insufficient therefor, out of the Liquidation Trust Assets or proceeds thereof. The
        Liquidation Trustee shall not be liable for any loss to the Liquidation Trust or any person
        interested therein by reason of any mistake or default of any such Person referred to in this
        Section 2.6 selected by the Liquidation Trustee in good faith and without either gross negligence
        or intentional malfeasance.

                 2.7     Liquidation Trustee's Compensation Indemnification and Reimbursement.

                        (a)     As compensation for services in the administration of this Liquidation
         Trust, the Liquidation Trustee shall be compensated as specified on Schedule A attached hereto.
         The Liquidation Trustee shall also be reimbursed for all documented actual, reasonable and
         necessary out-of pocket expenses incurred in the performance of his or her duties hereunder.

                         (b)     The Liquidation Trustee and the Liquidation Trust Oversight Committee,
         if any (and their agents and professionals), shall not be liable for actions taken or omitted in its or
         their capacity as, or on behalf of, the Liquidation Trustee, the Liquidation Trust, or any
         Liquidation Trust Oversight Committee, except those acts arising out of its or their willful
         misconduct (including, but not limited to, conduct that results in a personal profit at the expense
         of the Liquidation Trust), gross negligence, fraud, malpractice, criminal conduct, unauthorized
         use of confidential information that causes damages, breach of fiduciary duty (to the extent
         applicable), or ultra vires acts, each as determined pursuant to a final order from a court of
         competent jurisdiction.         The Liquidation Trustee and the Liquidation Trust Oversight
         Committee, if any (and their agents and professionals), shall be entitled to indemnification and
         reimbursement for fees and expenses in defending any and all of its or their actions or inactions
         in its or their capacity as, or on behalf of, the Liquidation Trustee, the Liquidation Trust, or any
         Liquidation Trust Oversight Committee, except for any actions or inactions involving willful
         misconduct (including, but not limited to, conduct that results in a personal profit at the expense
         of the Liquidation Trust), gross negligence, fraud, malpractice, criminal conduct, unauthorized
         use of confidential information that causes damages, breach of fiduciary duty (to the extent
         applicable), or ultra vices acts., each as determined by a court of competent jurisdiction. Any
         indemnification claim of the Liquidation Trustee, the Liquidation Trust Oversight Committee, if
         any, and the other parties entitled to indemnification under this subsection shall be satisfied
         (i) first from the Liquidation Trust Administrative Fund and (ii) second from the Liquidation
         Trust Assets, as provided in the Liquidation Trust Agreement. The Liquidation Trustee and the
         Liquidation Trust Oversight Committee, if any, shall be entitled to rely, in good faith, on the
         advice of their professionals. The Liquidation Trustee is authorized to obtain, at the sole expense
         of the Liquidation .Trust, all reasonable insurance coverage for himself/herself, his/her agents,
         representatives, employees or independent contractors, including, without limitation, coverage
oi:a4s~a~al.i2                                             10
                      Case 19-10872-KG      Doc 278-1      Filed 06/27/19     Page 12 of 21



       with respect to the liabilities, duties and obligations of the Liquidation Trustee and his/her
       agents, representatives, employees or independent contractors under the Confirmation Order, the
       Plan and this Agreement.

                     (c)     Notwithstanding any state or applicable law to the contrary, the
       Liquidation Trustee (including any successor Liquidation Trustee) shall be exempt from giving
       any bond or other security in any jurisdiction and shall serve hereunder without bond..

                2.8     Tax Provisions.

                      (a)     It is intended that the Liquidation Trust qualify as a grantor trust for
       federal income tax purposes pursuant to Internal Revenue Code Sections 671-677, and that the
       Liquidation Trust Beneficiaries are treated as grantors (other than with respect to the Disputed
       Claims Reserve) consistent with Revenue Procedure 94-45, 1994-28 I.R.B. 124 and Treasury
       Regulation § 301.7701-4(d). As described more fully in the Confirmation Order, the Plan and
       the Disclosure Statement, the transfer of the Liquidation Trust Assets will be treated for federal
       income tax purposes as a transfer to the Liquidation Trust Beneficiaries, followed by a deemed
       transfer from such Liquidation Trust Beneficiaries to the Liquidation Trust, provided, however,
       that the Liquidation Trust Assets will be subject to any post-Effective Date obligations incurred
       by the Liquidation Trust relating to the pursuit of Liquidation Trust Assets. Accordingly, the
       Liquidation Trust Beneficiaries shall be treated for United States federal income tax purposes as
       the grantors and owners of their respective share of the Liquidation Trust Assets. The foregoing
       treatment shall also apply, to the extent permitted by applicable law, for state and local income
       tax purposes. All items of income, gain, loss, deduction and credit will be included in the
       income of the Liquidation Trust Beneficiaries as if such items had been recognized directly by
       the Liquidation Trust Beneficiaries in the proportions in which they own beneficial interests in
       the Liquidation Trust.

                      (b)     The Liquidation Trustee shall comply with all tax reporting requirements
        and, in connection therewith, the Liquidation Trustee may require Liquidation Trust
        Beneficiaries to provide certain tax information as a condition to receipt of distributions,
        including, without limitation, filing returns for the Liquidation Trust (other than with respect to
        the Disputed Claims Reserve as a grantor trust pursuant to Treasury Regulation § 1.671-4(a)

                        (c)

                              (i)    Under the guidelines set forth in Revenue Procedure 94-95, 1994-2
                C.B. 684 and Treasury Regulation § 1.671-4(a), the Liquidation Trustee will file returns
                for the Liquidation Trust as a grantor trust (other than with respect to the Disputed
                Claims Reserve).

                              (ii)    Except to the extent definitive guidance from the Internal Revenue
                Service or a court of competent jurisdiction (including the issuance of applicable
                Treasury Regulations or the receipt by the Liquidation Trustee of a private letter ruling if
                the Liquidation Trustee so requests one) indicates that such valuation is not necessary to
                maintain the treatment of the Liquidation Trust as a liquidating trust for purposes of the
                Internal Revenue Code and applicable Treasury Regulations, the Liquidation Trustee

0124562181.12                                            11
                     Case 19-10872-KG         Doc 278-1      Filed 06/27/19    Page 13 of 21



                 shall make a good faith valuation of the Liquidation Trust Assets. Such valuation shall
                 be made available from time to time to all parties to the Liquidation Trust Agreement and
                 to all Liquidation Trust Beneficiaries, to the extent relevant to such parties for tax
                 purposes, and shall be used consistently by all parties for all United States federal income
                 tax purposes.

                                (iii) Notwithstanding anything to the contrary herein, the Liquidation
                 Trustee shall treat any such Disputed Claims Reserve as a Disputed Ownership Fund
                 within the meaning of Treasury Reg. § 1.468B-9. Following the funding of the
                 Liquidation Trust, Fuse, LLC shall provide a "§ 1.468B-9 Statement" in respect of the
                 Disputed Claims Reserve to the Liquidation Trustee in accordance with Treasury
                 Regulation section 1.4688-9(g).

                       (d)      Attribution of Income. Subject to definitive guidance from the Internal
        Revenue Service or a court of competent jurisdiction to the contrary (including the issuance of
        applicable Treasury Regulations, the receipt by the Liquidation Trustee of a private letter ruling
        if the Liquidation Trustee so requests one, or the receipt of an adverse determination by the IRS
        upon audit if not contested by the Liquidation Trustee), attribution of Liquidation Trust taxable
        income or loss shall be by reference to the manner in which any economic gain or loss would be
        borne immediately after a hypothetical liquidating distribution of the remaining Liquidation
        Trust Assets. The tax book value of the Liquidation Trust Assets for purpose of this paragraph
        shall equal their fair market value on the date the Liquidation Trust Assets are transferred to the
        Liquidation Trust, adjusted in accordance with tax accounting principles prescribed by the
        Internal Revenue Code, the applicable Treasury Regulations, and other applicable administrative
        and judicial authorities and pronouncements.

                        (e)    Withholding. The Liquidation Trustee may withhold from the amount
         distributable from the Liquidation Trust at any time to any Liquidation Trust Beneficiary such
         sum or sums as may be sufficient to pay any tax or taxes or other charge or charges which have
         been or may be imposed on such Liquidation Trust Beneficiary or upon the Liquidation Trust
         with respect to the amount distributable or to be distributed under the income tax laws of the
         United States or of any state or political subdivision or entity by reason of any distribution
         provided for by any law, regulation, rule, ruling, directive, or other governmental requirement.
         Any tax withheld shall be treated as distributed to the Liquidation Trust Beneficiary for purposes
         of this Agreement.

                        (~      Tax Identification Numbers. The Liquidation Trustee may require any
         Liquidation Trust Beneficiary to furnish to the Liquidation Trustee its Employer or Taxpayer
         Identification Number as assigned by the Internal Revenue Service or certify to the Liquidation
         Trustee's satisfaction that distributions to the Liquidation Trust Beneficiary are exempt from
         backup withholding. The Liquidation Trustee may condition any distribution to any Liquidation
         Trust Beneficiary upon receipt of such identification number. If a Liquidation Trust Beneficiary
         does not provide the appropriate Form W-8 or Form W-9 within ninety (90) days of the request
         by the Liquidation Trustee, then such Liquidation Trust Beneficiary shall be deemed to have
         forfeited its right to any reserved and future distributions from the Liquidation Trust, any
         Liquidation Trust Interests held by such Liquidation Trust Beneficiary shall be deemed
         cancelled, and the Claims of such Liquidation Trust Beneficiary shall be forever barred.
01;24562181.12                                            12
                     Case 19-10872-KG        Doc 278-1      Filed 06/27/19     Page 14 of 21



                      (g)      Annual Statements. The Liquidation Trustee shall annually (for tax years
        in .which distributions from the Liquidation Trust are made) send to each Liquidation Trust
        Beneficiary a separate statement setting forth the Liquidation Trust Beneficiary's shire of items
        of income, gain, loss, deduction or credit and all such holders shall report such items on their
        federal income tax returns.

                      (h)     Notices. The Liquidation Trustee shall distribute such notices to the
        Liquidation Trust Beneficiaries as the Liquidation Trustee determines are necessary or desirable.

                        (i)     Expedited Determination. The Liquidation Trustee may request an
        expedited determination of taxes of the Liquidation Trust under Bankruptcy Code section 505(b)
        for all tax returns filed for, or on behalf of, the Liquidation Trust for all taxable periods through
        the dissolution of the Liquidation Trust.

                2.9    Conflicting Claims. If the Liquidation Trustee becomes aware of any
        disagreement or conflicting Claims with respect to the Liquidation Trust Assets, or is in good
        faith doubt as to any action that should be taken under this Agreement, the Liquidation Trustee
        may take any or all of the following actions as reasonably appropriate:

                                 (i)    to the extent of such disagreement or conflict, or to the extent
                 deemed by the Liquidation Trustee necessary or appropriate in light of such disagreement
                 or conflict, withhold or stop all further performance under this Agreement with respect to
                 the matter of such dispute (except, in all cases, the safekeeping of the Liquidation Trust
                 Assets) until the Liquidation Trustee is reasonably satisfied that such disagreement or
                 conflicting Claims have been fully resolved; or

                                (ii)    file a suit in interpleader or in the nature of interpleader in the
                 Bankruptcy Court (or any other court of competent jurisdiction) and obtain an order
                 requiring all Persons involved to litigate in the Bankruptcy Court or such other court of
                 competent jurisdiction their respective Claims arising out of or in connection with this
                 Agreement; or

                                 (iii) file any other appropriate motion for relief in the Bankruptcy Court
                 (car any other court of competentjurisdiction).

                 2.10 Records of Liquidation Trustee. The Liquidation Trustee shall maintain accurate
         records of receipts and disbursements and other activity of the Liquidation Trust, and, if
         appointed, duly authorized representatives of the Liquidation Trust Oversight Committee shall
         have reasonable access to the records of the Liquidation Trust. On or after thirty (30) days from
         the Effective Date, the books and records maintained by the Liquidation Trustee, as well as any
         and all other books and records of the Debtors, may be disposed of by the Liquidation Trustee in
         his or her sole discretion, without notice or a filing with the Bankruptcy Court, at such time as
         the Liquidation Trustee determines that the continued possession or maintenance of such books
         and records is no longer necessary for the benefit of the Liquidation Trust or the Liquidation
         Trust Beneficiaries, or upon the termination of the Liquidation Trust;provided, however, that the
         Liquidation Trustee shall not dispose or abandon any books and records that are reasonably
         likely to pertain to pending litigation in which the Debtors or their current or former officers or

o~:a4s~z~s~.la                                           13
                    Case 19-10872-KG         Doc 278-1     Filed 06/27/19      Page 15 of 21



        directors are a party, Causes of Action or Claims without further order of the Bankruptcy Court.
        Notwithstanding anything to the contrary herein, nothing contained in this Agreement, the Plan,
        or the Confirmation Order shall affect the obligations ~f any third party to maintain, preserve,
        and/or provide access to the Debtors' books and records on the terms so specified in any such
        document setting forth such obligations.

               2.11 Evidence of Beneficial Interest. Ownership of a beneficial interest in the
        Liquidation Trust Assets shall not be evidenced by any certificate, security or receipt or in any
        other form or manner whatsoever, except as maintained on the books and records of the
        Liquidation Trust by the Liquidation Trustee.

        III     RIGHTS,POWERS AND DUTIES OF LIQUIDATION TRUST BENEFICIARIES

                3.1     Interests of Liquidation Trust Beneficiaries. The Liquidation Trust shall issue the
        Liquidation Trust Interests to the Liquidation Trust Beneficiaries in accordance with the
        Confirmation Order, so that each Liquidation Trust Beneficiary shall receive a percentage of the
        Liquidation Trust Interests equal to such Liquidation Trust Beneficiary's Liquidation Trust
        Interest divided by the sum of all Liquidation Trust Interests; provided, however, that (i) if a
        Disputed General Unsecured Claim is subsequently Disallowed,(a) the amount of such Disputed
        General Unsecured Claim shall no longer be included in the calculation set forth above and (b)
        the Liquidation Trust shall issue additional Liquidation Trust Interests to the Liquidation Trust
        Beneficiaries in accordance with the calculation set forth above and (ii) if a Disputed General
        Unsecured Claim subsequently becomes an Allowed General Unsecured Claim, the Liquidation
        Trust shall make subsequent distributions of Liquidation Trust Interests to such Liquidation Trust
        Beneficiary on account of such Allowed General Unsecured Claim. Liquidation Trust Interests
        shall be uncertificated.

                3.2     Interests Beneficial Only. The ownership of a beneficial interest hereunder shall
        not entitle any Liquidation Trust Beneficiary to any title in or to the Liquidation Trust Assets as
        such (which title shall be vested in the Liquidation Trustee) or to any right to call for a partition
        or division of Liquidation Trust Assets or to require an accounting.

                3.3    No Right to Accounting. None of the Liquidation Trust Beneficiaries, their
        successors, assigns or creditors, or any other Person shall have any right to an accounting by the
        Liquidation Trustee, and the Liquidation Trustee shall not be obligated to provide any accounting
        to any Person. Nothing in this Agreement is intended to require the Liquidation Trustee at any
        time or for any purpose to file any accounting or seek approval of any court with respect to the
        administration of the Liquidation Trust or as a condition for making any advance, payment or
        distribution out of proceeds of Liquidation Trust Assets.

                3.4    No Standing. Except as expressly provided in this Agreement, a Liquidation
        Trust Beneficiary shall not have standing to direct or to seek to direct the Liquidation Trust or
        Liquidation Trustee to do or not to do any act or to institute any action or proceeding at law or in
        equity against any person upon or with respect to the Liquidation Trust Assets.




0124562181.12                                            14
                     Case 19-10872-KG        Doc 278-1      Filed 06/27/19    Page 16 of 21



        IV       AMENDMENT OF TRUST OR CHANGE IN LIQUIDATION TRUSTEE

                4.1     Resignation of the Liquidation Trustee. The Liquidation Trustee may resign by
        an instrument in writing signed by the Liquidation Trustee and filed with the Bankruptcy Court
        with notice the U.S. Trustee and the Liquidation Trust Oversight Committee, if any, pj•ovided
        that the Liquidation Trustee shall continue to serve as such after his or her resignation for thirty
        (30) days ot•, if longer, until the time when appointment of his or her successor shall become
        effective in accordance with Section 4.3 hereof.

               4.2     Removal of the Liquidation Trustee. If appointed, the Liquidation Trust
        Oversight Committee may remove the Liquidation Trustee with or without cause at any time.
        Such removal shall be effective ten (10) days after the Liquidation Trust Oversight Committee
        provides written notice to the Liquidation Trustee and the U.S. Trustee. Upon removal of the
        Liquidation Trustee by the Liquidation Trust Oversight Committee in accordance with this
        Section other than for cause, the Liquidation Trustee shall be entitled to all compensation that
        has accrued through the effective date of termination but remains unpaid as of such date, which
        payment shall be made promptly from the Liquidation Trust Administrative Fund. For the
        purposes of this Agreement, "cause" shall mean: (a) the willful and continued refusal by the
        Liquidation Trustee to perform his or her duties as set forth herein; or(b) gross negligence, gross
        misconduct, fraud, embezzlement or theft.

                 4.3     Appointment of Successor Liquidation Trustee. A successor Liquidation Trustee
         may be appointed by (i) if appointed, the Liquidation Trust Oversight Committee, or (ii) if no
         Liquidation Trust Oversight Committee is appointed, the Liquidation Trustee, in either scenario
         without the approval of the Bankruptcy Court, which the parties acknowledge shall nevertheless
         retain jurisdiction to resolve any disputes in connection with the service of the Liquidation
         Trustee or his/her successor; provided that the Bankruptcy Court may appoint a successor
         Liquidation Trustee sua sponte at any time. Within thirty (30) days of the occurrence of any
         vacancy, any Liquidation Trust Beneficiary may petition the Bankruptcy Court for such
         appointment. Every successor Liquidation Trustee appointed hereunder shall execute,
         acknowledge and file with the Bankruptcy Court and deliver to the predecessor Liquidation
         Trustee (if practicable), with notice to the U.S. Trustee and the Liquidation Trust Oversight
         Committee, if any, an instrument accepting such appointment and the terms and provisions of
         this Agreement, and thereupon such successor Liquidation Trustee, without any further act, deed
         or conveyance, shall become vested with all the rights, powers and duties of the retiring
         Liquidation Trustee.

                 4.4    Continuity. Unless otherwise ordered by the Bankruptcy Court, the death,
         resignation, incompetence or removal of the Liquidation Trustee shall not operate to terminate or
         to remove any existing agency created pursuant to the terms of this Agreement or invalidate any
         action theretofore taken by the Liquidation Trustee. In the event of the resignation or removal of
         the Liquidation Trustee, the Liquidation Trustee shall promptly execute and deliver such
         documents, instruments, final reports, and other writings as may be reasonably requested from
         time to time by the successor Liquidation Trustee or, if appointed, the Liquidation Trust
         Oversight Committee.



01:24562181.12                                           15
                    Case 19-10872-KG        Doc 278-1     Filed 06/27/19    Page 17 of 21



              4.5     Amendment of Agreement. This Agreement may be amended, modified,
       terminated, revoked or altered only upon: (a) order of the Bankruptcy Court; or(b) agreement of
       the Liquidation Trustee and the Liquidation Trust Qversight Committee, if appointed, pNovided,
       however, that any such amendment, modification, termination, revocation or alteration is
       consistent with the terms of the Plan and the Confirmation Order.

       V        T~RMINA'TIOl>1 Off' LIQUIDA'T'ION 'I'RiJ~~'

               The Liquidation Trustee shall be discharged and the Liquidation Trust shall be
       terminated, at such time as; (a) all Disputed Claims have been resolved; (b) all of the
       Liquidation Trust Assets have been liquidated; (c) all duties and obligations of the Liquidation
       Trustee under this Agreement have been fulfilled; and (d) all distributions required under the
       Plan, as amended by the Confirmation Order, and this Agreement have been made; pNovided,
       howeveN, that in no event shall the Liquidation Trust be dissolved later than five (5) years from
       the Effective Date unless the Bankruptcy Court, upon motion within the six-month period prior
       to the fifth anniversary (or the end of any extension period approved by the Bankruptcy Court),
       determines that a fixed period extension not to exceed one (1) year is necessary to facilitate or
       complete the recovery and liquidation of the Liquidation Trust Assets. Upon dissolution of the
       Liquidation Trust, any remaining Liquidation Trust Assets may be transferred by the Liquidation
       Trustee to a charitable organization(s).

        VI      RETENTION OF 3URISDICTION

                Subject to the following sentence, the Bankruptcy Court shall have exclusive jurisdiction
        over the Liquidation Trust, the Liquidation Trustee and the Liquidation Trust Assets as provided
        in the Confirmation Order, including, without limitation, the determination of all controversies
        and disputes arising under or in connection with the Liquidation Trust or this Agreement.
        However, if the Bankruptcy Court abstains or declines to exercise such jurisdiction or is without
        jurisdiction under applicable law, any other court of competent jurisdiction may adjudicate any
        such matter. All Liquidation Trust Beneficiaries consent to the jurisdiction of the United States
        District Court for the District of Delaware. and the state courts sitting in Wilmington, Delaware,
        over all disputes related to this Agreement.

        VII     MISCELLANEOUS

                7.1     Applicable Law. The Liquidation Trust created by this Agreement shall be
        construed in accordance with and governed by the laws of the State of Delaware without giving
        effect to principles of conflict of laws, but subject to any applicable federal law.

                7.2    Waiver. No failure or delay of any party to exercise any right or remedy pursuant
        to this Agreement shall affect such right or remedy or constitute a waiver thereof.

               7.3     Relationship Created. Nothing contained herein shall be construed to constitute
        any relationship created by this Agreement as an association, partnership or joint venture of any
        kind.

               7.4     Confirmation of Survival of Provisions. Without limitation in any way of any
        provision of this Agreement, the limitation of liability and indemnity provisions in sections 2.5
0124562181.12                                           1(
                      Case 19-10872-KG      Doc 278-1     Filed 06/27/19      Page 18 of 21



       through 2.7 shall survive the death, dissolution, liquidation, resignation, replacement, or removal,
       as may be applicable, of the Liquidation Trustee, or the termination of the Liquidation Trust or
       this Agreement, and shall inure to the benefit of the Liquidation Trustee's (together with and any
       persons indemnified under this Agreement) successors, heirs and assigns.

              7.5     Interpretation. Section and paragraph headings contained in this Agreement are
       for convenience of reference only and shall not affect the meaning or interpretation of any
       provision hereof.

              7.6     Savings Clause. If any clause or provision of this Agreement shall for any reason
       be held invalid or unenforceable by the Bankruptcy Court, such invalidity or unenforceability
       shall not affect any other clause or provision hereof, but this Agreement shall be construed,
       insofar as reasonable to effectuate the purpose hereof, as if such invalid or unenforceable
       provision had never been contained herein.

                7.7     Entire Agreement. This Agreement, the Plan and the Confirmation Order
        constitute the entire agreement by and among the parties and there are no representations,
        warranties, covenants or obligations with respect to the subject matter hereof except as set forth
        herein or therein. This Agreement together with the Plan and the Confirmation Order supersedes
        all prior and contemporaneous agreements, understandings, negotiations and discussions, written
        or oral, of the parties hereto, relating to such subject matter. Except as otherwise authorized by
        the Bankruptcy Court or specifically provided in this Agreement, the Plan, or the Confirmation
        Order nothing in this Agreement is intended or shall be construed to confer upon or to give any
        Person other than the parties hereto, any Liquidation Trust Oversight Committee appointed
        hereunder, and the Liquidation Trust Beneficiaries any rights or remedies under or by reason of
        this Agreement.

                7.8   Counterparts. This Agreement may be executed by facsimile or electronic
        transmission and in counterparts, each of which when so executed and delivered shall be an
        original document, but all of which counterparts shall together constitute one and the same
        instrument.

                7.9     Notices.

                        All notices, requests or other communications required or permitted to be made in
        accordance with this Agreement shall be in writing and shall be deemed given five Business
        Days after first-class mailing, one Business Day after sending by overnight courier, or on the
        first Business Day after facsimile or electronic transmission.

                                      Peter Hurwitz, as Liquidating Trustee
                                      C/o Dundon Advisers LLC
                                      440 Mamaroneck Avenue, Fifth Floor
                                      Harrison, NY 10528
                                      Email: PH@dundon.com


                7.10    Effective Date. This Agreement shall become effective as of the Effective Date
        of the Plan.
0124562181.12                                           17
                   Case 19-10872-KG        Doc 278-1     Filed 06/27/19    Page 19 of 21



                7.11 Successors and Assigns. This Agreement shall be binding upon each of the
        parties hereto and their respective successors and assigns and shall inure to the benefit of the
        parties, any Liquidation Trust Oversight Committee appointed hereunder, the Liquidation Trust
        Beneficiaries and, subject to the provisions hereof, their respective successors and assigns.

               7.12 Conflict with the Confirmation Order or the Plan. In the event of any conflict
        between the terms of this Agreement and the Confirmation Order or the Plan, the terms of the
        Confirmation Order or the Plan, as applicable, shall govern.

                                       SIGNATUREPAGE FOLLOI~'S




o~:a4s~aia~.la                                         lg
                   Case 19-10872-KG     Doc 278-1     Filed 06/27/19   Page 20 of 21



                IN WITNESS WHEREOF the undersigned have caused this Agreement to be executed as
        of the day and year first above written.



                                                Fuse Media, Inc.; Fuse Media, LLC; Fuse, LLC;
                                                JAAM Producticans, I.I~C; SCN Dastrib~atioa~,
                                                LLC; Latino Events LLC; Fuse Holdings LLC;
                                                Fuse Finance,Iuc.; and FM Net~vorks LLC


                                                By:
                                                Name:
                                                Title:


                                                Peter Hurwitz, not individually, but solely in his
                                                capacity as the Liquidatio~i Trustee of the
                                                General Unsecured Creditors of Fuse,LLC
                                                Trust

                                                By:
                                                Name: Peter Hurwitz


                                                Official Committee of Unsecured Creditors of
                                                Fuse, LLC,et al.


                                                By:
                                                Name: Kent Sevener, solely in his capacity as
                                                Chairperson of the Committee, and not in his
                                                individual capacity




o~:a4s~aiai.~a                                      19
                    Case 19-10872-KG        Doc 278-1     Filed 06/27/19    Page 21 of 21



                                                SCHEDULE A

                        TERMS OF COMPENSATION AND REIMBURSEMENT
                          OF EXPANSES OF THE LIQUIDATION TRUSTEE

        The Liquidation Trustee shall be compensated through the payment of a monthly flat fee of
        $7,500, payable on the Effective Date and on the monthly anniversary thereof, and subject to an
        aggregate maximum cap of $75,000. The Liquidation Trustee may retain Dundon Advisers
        LLC,provided that the maximum compensation for the Liquidation Trustee and Dundon
        Advisers LLC shall in no event exceed $75,000 in the aggregate.




0124562181.9
